Citation Nr: 1802482	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This issue was previously before the Board in September 2015 and June 2016.  The September 2015 Board decision remanded the claim in order to afford the Veteran a hearing before the Board via video teleconference.  This hearing was held in April 2016.  The June 2016 Board decision remanded the case in order to associate private treatment records the Veteran had earlier identified that were relevant to his claim for an increase.  These records were obtained in January 2017.

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in February 2017.  As the evidence is not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's hypertension has not manifested in a diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 requiring continuous medication for control.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.104, Diagnostic Code 7101 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

I. Legal Criteria for Increased Ratings

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran is presently rated under 38 C.F.R. § 4.104, Diagnostic Code 7101 for his hypertension.  This code provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominantly 130 or more.
II. Analysis

The Veteran contends he is entitled to an initial compensable rating for his service-connected hypertension.  He principally relies on the assertion that he was first diagnosed with hypertension to the best of his recollection in 2007 or 2008.  See April 2016 Board Hearing.  At this hearing, he asserted that he was put on blood pressure medication around that time, and has been on it continuously ever since.  Nonetheless, he also stated that from what he recalled, his "bottom number" or diastolic pressure reading, prior to being continuously on medication was 110 and that this was the case "multiple times."  In an August 2016 statement, the Veteran reported that his blood pressure treatment began due to a "blood pressure reading of 200+" and that he was positive of this notion.

The Veteran received a VA examination for hypertension in February 2013.  Here, the examiner noted the date of diagnosis for hypertension as 2013.  The Veteran's blood pressure readings at this examination were 134/78, 132/78, and 134/78.  The examiner at this time noted that the Veteran did not have a history of diastolic pressure elevation predominantly 100 or more.  This would not rise to a compensable level.  However, as the Veteran noted at his Board hearing, his diagnosis of hypertension occurred years before 2013.

Recent private treatment notes from November 8, 2016, November 11, 2016 and December 20, 2016 had readings of 130/74, 130/74, and 124/68, respectively.  VA treatment notes from July 2017 indicated a blood pressure reading of 130/79.

Private treatment records submitted only after the Board's June 2016 decision reveal that the Veteran had a diagnosis of hypertension as early as 2008.  These records both indicate his continuous medication for his hypertension, as well as notations indicating a history of hypertension and blood pressure values dating back to at least as early as 2008.  A June 2008 reading was 142/98.  An October 2008 reading was 120/72.  A later October 2008 reading was 152/88.  March 2009, September 2009, and December 2009 readings were 122/82, 128/84, and 118/68, respectively.  Without detailing each blood pressure reading, at no point in these private treatment records spanning from 2008 to 2012 had the Veteran's diastolic blood pressure been 100 or more or his systolic pressure been 160 or more.  Thus, the private records that were obtained pursuant to the remand weigh against the claim as this historic time period does not reveal the measurements necessary for a compensable rating.

Although the Veteran recalls possible higher blood pressure readings, there are no readings supporting the level of the recollection.  A blood pressure reading is a medical test that is the most probative evidence of the actual blood pressure.  The Veteran's statements of the history of the disease are not credible in light of the clinical documentation to the contrary and are speculative.  Moreover, the predominance of a diastolic pressure of 100 more is necessary rather than possible non-predominant readings.  See McCarroll v. McDonald, 28 Vet. App. 267, 274 (2016) ("predominantly" is a key word in the rating criteria for hypertension).  See also VBA Manual, III.iv.4.E.1.e (predominant is the most common or prevailing blood pressure).

In consideration of this evidence, the Board finds that the Veteran's hypertension has not manifested in a diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 requiring continuous medication for control.  As such, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, an initial compensable rating for hypertension is not warranted.


ORDER

An initial compensable rating for hypertension is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


